Citation Nr: 1030700	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  02-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) Regional 
Office in Houston, Texas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's appeal was remanded by the Board in December 2007, 
and recertified to the Board in May 2010.  By that time, however, 
the Veterans Law Judge who conducted the March 2006 Board hearing 
was no longer employed by the Board.  A May 2010 letter notified 
the Veteran of this event, and that the law requires that the 
Veterans Law Judge who conducts the hearing on an appeal must 
participate in any decision made in that appeal.  38 U.S.C.A. § 
7107(c) (West 2002); 38 C.F.R. § 20.707 (2009).  The Veteran was 
given the opportunity to testify at another hearing in accordance 
with the provisions of 38 C.F.R. § 20.717.  In a June 2010 
statement, he indicated that he wanted to appear at a Board 
hearing before a Veterans Law Judge, via videoconference, at the 
RO.  Accordingly, remand is required so that a videoconference 
Board hearing may be scheduled for the Veteran in accordance with 
his wishes.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 
20.703, 20.704 (2009).

Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for a 
videoconference Board hearing at the 
Houston Regional Office as soon as 
possible.  Place a copy of the notice of 
the scheduling of the hearing  in the 
record, keeping in mind the advanced 
notice requirements specified at 38 C.F.R. 
§ 19.76 (2009).

2.  Thereafter, readjudicate the claims on 
based on the evidence of record.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, and 
afford them an opportunity to respond.  
Then, return the case to the Board for 
appellate consideration, if otherwise in 
order.  The Board intimates no opinion, 
either legal or factual, as to any final 
outcome warranted.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


